Wade, C. J.
1. Under the provisions of sections 6054 and. 6071 of the Civil Code of 1910, the verdict directed in this case was demanded by the evidence adduced at the trial.
2. There is no merit in the various special grounds of the motion for a new trial, assigning error upon the rejection of certain'proffered testimony.
3. The judgment refusing the motion for a new trial is affirmed, with 10 per cent, damages against the plaintiff in error.

Judgment affirmed.


Jenkins and Luke, JJ., concur.